Citation Nr: 1445560	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-12 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for lumbosacral spine degenerative disc disease and joint disease.

2. Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral chondromalacia.


REPRESENTATION

Appellant represented by:	Shana Dunn, Attorney


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1974 to June 1978 and from November 1982 to April 1983.

This appeal comes to the Board of Veterans' Appeals (Board) from October 2009 and November 2012 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1. The evidence is at least in equipoise as to whether the Veteran's in-service back injuries caused his current lumbosacral spine degenerative disc disease and joint disease.

2. The Veteran's right knee patellofemoral chondromalacia manifests with a loss of extension of no more than 10 degrees.

3. The Veteran's knee patellofemoral chondromalacia manifests with at most mild instability of the right knee.


CONCLUSIONS OF LAW

1. The criteria for service connection for current lumbosacral spine degenerative disc disease and joint disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 4.3 (2013).

2. The criteria for an evaluation in excess of 10 percent for right knee patellofemoral chondromalacia have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2013).

3. The criteria for a separate rating of 10 percent, but no higher, for mild right knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Back

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker, 708 F.3d 1331 (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Finally, service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) . Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).  

The Veteran contends that his lumbosacral spine degenerative disc disease and joint disease is a chronic condition, the symptoms of which have manifest since service, and which were caused by in-service back injuries.  The Veteran also argues that his adjustments in posture to relieve the stress and pain from his service-connected right knee disability caused problems with his low back.  

Service treatment records reflect that in October 1974 the Veteran complained of pain in the upper thoracic spine for more than three weeks duration after a box fell on his back.  An x-ray was normal.  He was assessed with a muscle strain.  In January 1978, he again sought treatment for back pain, reporting that he injured himself when he slipped on ice while lifting an object and pulled something in his back.  He was noted to have mid lumbar pain.  

His spine was evaluated as normal on examination in April 1978, August 1982, and April 1983.  He denied recurrent back pain on medical history forms in August 1982 and April 1983.

Private treatment records reflect that in July 1997, he sought treatment for low back pain.  He reported a three-year history of periodic back strains and stated his most recent bout of pain began after playing tug-of-war with his dog.  He was diagnosed with chronic recurrent low back pain.  

A June 2003 emergency department note reflects that he was seen for a low back strain after bending over.  He reported recurrent low back pain since he was 18.

A 2004 MRI showed multilevel degenerative disc disease in the herniated disc at L4-L5.  A 2007 MRI showed the herniated disc had resolved.

The Veteran's private chiropractor submitted a letter in March 2010 stating that he had treated the Veteran since 1997.  He noted that the Veteran injured his right knee in service and has also developed degenerative disc disease with disc protrusions at the L4 to S1 level.  He opined that "it is probable that the compensatory antalgic gait and posture patterns that developed after the right knee injury was a significant factor in the progression of low back degeneration and caused his low back condition to progress to a greater degree of disability than normal progression without antalgic gait or compensation."

The Veteran's private physician authored a letter in February 2010.  He noted the Veteran injured his knee in service and stated that the residual problems with the Veteran's right knee "has caused him lower back pain as well."  He stated that the Veteran has problems with walking, gait, and posture to a degree that is "greater than one would expect for someone less tha[n] 60 years of age."  In an October 2011 statement he further stated that the Veteran's problems with walking from his knee injury cause abnormal stress on the lumbar spine.

The Veteran was afforded a VA examination in October 2009.  The examiner indicated the Veteran showed him private treatment records indicating that he had been experiencing chronic low back pain since the mid-1980s.  The examiner opined that the Veteran's right knee condition is not causing abnormal biomechanics in the lower extremities as there are no calluses on the feet, unusual shoe wear pattern, leg length discrepancy, or degenerative joint disease in the contralateral knees.  The examiner further opined that the back injuries the Veteran experienced in service did not cause or aggravate his current chronic back condition.  The examiner explained that the Veteran's service treatment records suggest the in-service injuries were mild and self-limiting.

The Veteran underwent another a VA examination in February 2011.  The examiner opined that the Veteran's degenerative disc disease of the lumbar spine is less likely related to the back pain he had in service.  The examiner found that the Veteran's mild antalgic gait is not enough to alter his biomechanics to cause degenerative disc disease of the spine.  The examiner explained that the Veteran's spine condition in service was self-limiting and there is no evidence of continued treatment since service.  The examiner also noted that the Veteran's cervical spine has degenerative disc disease, which suggests that it is not biomechanical changes that caused his lumbar spine arthritis.  The examiner did not find evidence of long-term biomechanical changes noted due to gait such as unusual shoe wear and callosity.  The examiner also noted the Veteran had been in a few motor vehicle accidents since 2002.

In September 2012, the October 2009 VA examiner examined the Veteran again.  The examiner noted that the Veteran had antalgia and limp on examination, but found that there were no objective findings suggestive of any long-term or abnormal biomechanics, such as calluses, unusual shoe wear pattern, leg length discrepancy, degenerative joint disease in the contralateral knee, or involvement in the hip joints.  The examiner thus opined that the Veteran's right knee has not caused any abnormal biomechanics in the lower extremities.  The examiner concluded that the Veteran's right knee condition did not cause or permanently aggravated his back condition.  The examiner further opined that the Veteran's in-service back injuries did not cause his current lumbar spine degenerative joint and disc disease.  The examiner stated that the Veteran's service treatment records suggest only self-limiting injuries.

In May 2013 the Veteran's chiropractor authored a second letter disagreeing with the VA examiner's opinion that the Veteran's in-service back injuries were self-limiting.  He stated that recurrent strains of the lumbar spine cause weakness and instability.  He explained that although the injuries seemed acute at the time, the recurrent and chronic nature of the Veteran's back condition has been shown by the chronic low back pain the Veteran has had since service.

The Veteran's private physician also authored another statement in April 2013.  He marked that he believes it is at least as likely as not both that the Veteran's current low back condition was caused by his in-service injuries and that it was caused by altered body mechanics due to his right knee problem.  In his written explanation, he described the Veteran's limp due to his right knee condition as mild to moderate depending on the Veteran's activity.  He stated that a possible explanation of the Veteran's back problems is the Veteran's altered body mechanics due to his right knee problem.  He also stated that the Veteran's in-service back injuries could have caused weakness and instability in the Veteran's spine, resulting in chronic back pain.  The physician further stated that altered body mechanics can be present without such physical findings as calluses and unusual shoe wear pattern.

He authored another statement in July 2014.  He stated that "in a previously injured back, physical stress on the supportive soft tissues causes strain of ligaments and disc protrusion.  This with repeated injury further weakens the back and can produce disc herniation.  Also weakness of the supportive tissues leads to inflammation of the joints between the vertebra and eventually arthritic changes."  

The Board finds that the evidence is at least in equipoise as to whether the Veteran's current for lumbosacral spine degenerative disc disease and joint disease is due to his service.  That is, there is compelling evidence both for and against the claim.  The Board notes that the Veteran is certainly competent to report ongoing back pain since service, and his private chiropractor and physician have both opined, after considering the Veteran's service treatment records, that his in-service back injuries were sufficiently severe to ultimately cause his current degenerative disc and joint disease.  While the VA examiner disagrees with the conclusion reached and offers his own rationale, the evidentiary record remains evenly balanced both for and against the claim.  


Therefore, the Veteran should be afforded the benefit of the doubt and service connection granted for his for lumbosacral spine degenerative disc disease and joint disease.


Therefore, the Board finds that service connection is warranted.  

Right Knee

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

In reaching the following conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  

Diagnostic Codes relevant to knee disabilities include 5003, 5010 and 5256 through 5261.  VA's Office of General Counsel has determined that a Veteran may receive separate disability ratings for limitation of motion and for instability of the knee, since these codes pertain to different symptoms.  See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63, 604 (1997); and VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56, 704 (1998).  VA's Office of General Counsel has also held that the Veteran may receive separate ratings for limitation of flexion and extension for the same joint.  VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59, 990 (2004).

The Veteran has been assigned a 10 percent rating under Diagnostic Code 5261.

Diagnostic Code 5261 provides for a 10 percent rating where extension is limited to 10 degrees, a 20 percent rating where extension is limited to 15 degrees, a 30 percent rating where extension is limited to 20 degrees, a 40 percent rating where extension is limited to 30 degrees, and a 50 percent rating where extension is limited to 45 degrees.  38 C.F.R. § 4.71a.  

In his substantive appeal the Veteran argued the VA did not adequately consider the effect of flare ups on his knee condition.  He has argued he is entitled to a higher rating for limitation of extension as well as a separate 10 percent rating for knee instability.

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee and assigns a 10 percent evaluation for sight impairment, a 20 percent evaluation for moderate impairment, and a 30 percent evaluation for severe impairment.  38 C.F.R. § 4.71a.  The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

The Veteran underwent VA examinations in August 2011 and February 2013.  On range of motion testing at both examinations his right knee flexion was measured to 130 degrees flexion with pain at the end point.  Extension was normal with no objective evidence of painful motion.  There was no change on repetitive use testing although the Veteran was noted to have pain on movement.  At his February 2013 VA examination less movement than normal was also noted after repetitive use testing.  Anterior, posterior, and medial-lateral instability testing was all found to be normal.  No evidence of recurrent patellar subluxation/dislocation was noted.  In August 2011 the Veteran reported flare-ups after standing for a prolonged period and also reported sometimes walking with a limp.  The February 2013 report does not note flare-ups that impact the function of his knee or lower leg.  

The Veteran underwent a private examination on July 2014.  On range of motion testing his right knee flexion was measured to 100 degrees with pain at 60 degrees.  Extension was measured to 10 degrees.  Internal and external rotation were measured to 5 degrees.  The Veteran reported his right knee flares up a couple times per week.  He also reported increased pain after standing more than 10 to 15 minutes, going up and down stairs, and squatting.  He said his knee sometimes gives out once a week if he walks or stands for too long.  Anterior and posterior drawer tests were negative, as were adduction and abduction stress tests, although the examiner did note a slight increased laxity at 15 degrees flexion.  The examiner found no significant laxity to the posterior or anterior cruciate ligaments or medial and collateral ligaments based on testing.

Giving consideration to the July 2014 private examination finding a slight increased laxity in the Veteran's right knee and the Veteran's subjective reports of his knee giving way, the Board finds that he is entitled to a separate 10 percent rating under Diagnostic Code 5257.  As the evidence does not show the Veteran's condition is more than mild, a rating in excess of 10 percent is not warranted.

However, the Board finds that he is not entitled to a rating in excess of 10 percent for limitation of extension.  His extension has never been measured to be limited to greater than 10 degrees, the criteria for a 10 percent rating.  The Board acknowledges the Veteran's complaints of flare-ups of pain, particularly after extended standing, squatting, or using stairs.  However, objective testing did not show additional limitation to the Veteran's extension with repetitive use or due to pain.  Further, the 10 percent rating awarded for instability already considers the Veteran's complaints of his knee giving way after extended standing.  Thus, even considering the DeLuca factors, the Board finds the Veteran's condition does not more closely approximate the criteria for a higher rating under Diagnostic Code 5261. As the preponderance of the evidence is against a higher rating, the benefit of the doubt doctrine does not apply, and an increased rating for limitation of extension must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board has considered whether any other ratings are applicable in this case, but finds that they are not.  Specifically, as the Veteran's flexion has never been measured to 45 degrees or less, he is not entitled to a rating under Diagnostic Code 5260.

The Board has also considered whether an extraschedular rating is appropriate, but finds that it is not.  See 38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected right knee disability that would render the schedular criteria inadequate.  The Veteran's symptoms, including limitation of motion, pain, and instability are contemplated in the ratings assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's right knee disability.  In addition, the Board finds the record does not reflect that the Veteran's right knee disability markedly interferes with his ability to work.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in July 2009, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

The claim for a higher initial rating for the Veteran's right knee patellofemoral chondromalacia arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d)  require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  Here, the RO provided this necessary SOC in May 2014, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning a higher initial rating were discussed.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, private treatment records identified by the Veteran, and Social Security disability records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in connection with his back claim in October 2009, February 2011, and September 2012 and in connection with his right knee claim in August 2011 and February 2013.  The examiners, medical professionals, obtained an accurate history and listened to the Veteran's assertions.  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claim.  Therefore, the Board finds that the examination is adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for lumbosacral spine degenerative disc disease and joint disease is granted.

Entitlement to a rating in excess of 10 percent for right knee patellofemoral chondromalacia based on limitation of extension is denied.

Entitlement to a separate rating of 10 percent, but no higher, for right knee instability is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.



____________________________________________
	M. TENNER	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


